              Case
DOCUMENTS UNDER    4:12-cr-00495-SBA Document
                 SEAL                                           1434 Filed
                                                                      TOTAL10/30/18    Page 31 mins.
                                                                             TIME (m ins):     of 1
M AGISTRATE JUDGE               DEPUTY CLERK                                     REPORTER/FTR
M INUTE ORDER                  Susan Imbriani                                   10:53-10:56
MAGISTRATE JUDGE                DATE                                             NEW CASE           CASE NUMBER
Kandis A. Westmore                      October 30, 2018                                        CR12-495-SBA-24
                                                    APPEARANCES
DEFENDANT                               AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                   PD.      RET.
Shawn Allen Shields                               Y        P       Jerome Matthews for David Rizk       APPT.
U.S. ATTORNEY                           INTERPRETER                            FIN. AFFT              COUNSEL APPT'D
Samantha Schott                                                                SUBMITTED

PROBATION OFFICER          PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR            PARTIAL PAYMENT
Mark Unalp                                                         APPT'D COUNSEL              OF CJA FEES
                                      PROCEEDINGS SCHEDULED TO OCCUR                                   3 mins.
       INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                          STATUS
                                                                                                           TRIAL SET
       I.D. COUNSEL              ARRAIGNMENT            BOND HEARING            IA REV PROB. or            OTHER
                                                                                or S/R
       DETENTION HRG             ID / REMOV HRG         CHANGE PLEA             PROB. REVOC.               ATTY APPT
                                                                                                           HEARING
                                                   INITIAL APPEARANCE
         ADVISED              ADVISED                  NAME AS CHARGED             TRUE NAME:
         OF RIGHTS            OF CHARGES               IS TRUE NAME
                                                      ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON             READING W AIVED             W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT               SUBSTANCE
                                                       RELEASE
      RELEASED          ISSUED                     AMT OF SECURITY        SPECIAL NOTES               PASSPORT
      ON O/R            APPEARANCE BOND            $                                                  SURRENDERED
                                                                                                      DATE:
PROPERTY TO BE POSTED                        CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL               DETAINED          RELEASED      DETENTION HEARING              REMANDED
      FOR             SERVICES                                               AND FORMAL FINDINGS            TO CUSTODY
      DETENTION       REPORT                                                 W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                         PLEA
   CONSENT                    NOT GUILTY                GUILTY                    GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                CHANGE OF PLEA            PLEA AGREEMENT            OTHER:
   REPORT ORDERED                                       FILED
                                                      CONTINUANCE
TO:                              ATTY APPT               BOND                  STATUS RE:
11/6/18                          HEARING                 HEARING               CONSENT                   TRIAL SET

AT:                              SUBMIT FINAN.           PRELIMINARY           CHANGE OF                 67$786
                                 AFFIDAVIT               HEARING               PLEA
9:30 am                                                  BBBBBBBBBBBBB
BEFORE HON.                      DETENTION               $55$,*1MENT            MOTIONS                  JUDGMENT &
                                 HEARING                                                                 SENTENCING
D. Ryu
       TIME W AIVED              TIME EXCLUDABLE         IDENTITY /            PRETRIAL                  PROB/SUP REV.
                                 UNDER 18 § USC          REMOVAL               CONFERENCE                HEARING
                                 3161                    HEARING
                                              ADDITIONAL PROCEEDINGS
cc: KAW, Ivy/DMR, Probation Dept.


                                                                                     DOCUMENT NUMBER:
